Citation Nr: 0838927	
Decision Date: 11/12/08    Archive Date: 11/20/08

DOCKET NO.  07-10 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to a temporary total evaluation for service-
connected depression with anxiety based on hospital treatment 
or convalescence.

2.  Entitlement to an increased rating for depression with 
anxiety, currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel




INTRODUCTION

The veteran had active military service from May 1982 to 
November 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating determination of 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA) in St. Louis, Missouri.

The issue of entitlement to an increased rating for 
depression with anxiety is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The evidence of record does not indicate that the veteran was 
hospitalized due to his service-connected depression with 
anxiety for a period in excess of 21 days, nor was he 
required to undergo a period of convalescence due to surgery 
or immobilization by cast, without surgery, of at least one 
major joint for his depression with anxiety.


CONCLUSION OF LAW

The criteria for the assignment temporary total disability 
rating for service-connected depression with anxiety on a 
period of hospitalization or due to convalescence is not 
warranted.  38 C.F.R. §§ 4.29, 4.30 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Where the law is determinative of the issue on appeal, there 
is no further evidence to be developed.  Accordingly, the 
Board finds that the provisions of the Veterans Claims 
Assistance Act (VCAA), 38 U.S.C.A. § 5100 et seq. (West 
2002), are not applicable to this issue because the appeal 
turns on a matter of law and not on the underlying facts or 
development of the facts.  See Manning v. Principi, 16 Vet. 
App. 534, 542 (2002).  The Court specifically found in 
Manning that the VCAA can have no effect on appeals that are 
decided on an interpretation of the law as opposed to a 
determination based on fact.  See also Smith v. Gober, 14 
Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).  Consequently, the Board is not required to address 
efforts to comply with the VCAA with respect to the issue 
here on appeal.

In any event, after having carefully reviewed the record, the 
Board has concluded that the notice requirements of the VCAA 
have been satisfied with respect to the issue on appeal.  
Crucially, the veteran was informed of the evidence necessary 
to establish entitlement to the benefit sought as well as 
VA's duty to assist him in the development of his claim in a 
letter dated in September 2005.  There is no dispute as to 
the facts of this case; the outcome of this claim depends 
exclusively on documents which are already contained in the 
veteran's VA claims folder.  Thus, it is difficult to 
understand how VA might assist the veteran in further 
developing his claim.

Analysis

The veteran is service connected for depression with anxiety, 
evaluated as 30 percent disabling.  He seeks entitlement to a 
temporary total disability rating for this disability.  
Specifically, he contends that he should receive a temporary 
total disability rating for the period in August 2005 in 
which he was hospitalized for psychiatric treatment.  
Alternatively, he asserts that a temporary total disability 
rating is warranted as he was put on leave under the Family 
Medical Leave Act (FMLA) for 12 weeks as a result of his 
service-connected stress.  

Under the applicable criteria, a total disability rating (100 
percent) will be assigned without regard to other provisions 
of the rating schedule when it is established that a service-
connected disability has required VA hospital treatment for a 
period in excess of twenty-one days.  38 C.F.R. § 4.29 
(2007).  A review of the record reflects that the veteran was 
hospitalized for inpatient psychiatric treatment for the 
period from August 5 to 9, 2005.  See VA Discharge Summary 
dated August 19, 2005; see also Written Statement by Veteran 
received November 7, 2005.  As the veteran's hospitalization 
lasted only five days, his claim for a temporary total 
disability rating based on hospitalization lacks entitlement 
under the law.  As such, his claim for a temporary total 
disability rating under 38 C.F.R. § 4.29 should be denied.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Similarly, the veteran is not entitled to a temporary total 
disability rating as a matter of law under the provisions of 
38 C.F.R. § 4.30.  Under this regulation, a temporary total 
disability rating will be assigned without regard to other 
provisions of the rating schedule when it is established by 
report at hospital discharge or outpatient release that the 
treatment of a service-connected disability resulted in: (1) 
surgery necessitating at least one month of convalescence; 
(2) surgery with severe postoperative residuals such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight-bearing prohibited); 
or (3) immobilization by cast, without surgery, of one major 
joint or more.  Id.  In the present case, the veteran has not 
submitted any competent medical evidence that he has ever 
received surgery or immobilization by cast, without surgery, 
of at least one major joint for his service-connected 
depression with anxiety.  Thus, the issue of whether he has 
undergone a period of convalescence is moot.

The requirements for the assignment of a temporary total 
disability rating under 38 C.F.R. §§ 4.29 and 4.30 have been 
set out above.  Those requirements are specific, and they 
require hospitalization for a period in excess of twenty-one 
days, surgery, or immobilization by cast.  There is no 
evidence of record that any of those requirements are met, 
and the veteran himself has not so contended.  In summary, 
for the reasons and bases expressed above, the Board has 
concluded that the law does not support the veteran's claim 
of entitlement to a temporary total evaluation based on a 
period of hospitalization or convalescence due to service-
connected depression with anxiety.  The benefit sought on 
appeal is accordingly denied.  See Sabonis, supra.


ORDER

Entitlement to a temporary total evaluation for service- 
connected depression with anxiety requiring hospital 
treatment or a period of convalescence is denied.

REMAND

In addition to his above-decided claim for a temporary total 
disability rating, the veteran is claiming entitlement to an 
increased disability rating for service-connected depression 
with anxiety.  His claim was filed in August 2005.  The 
veteran indicated on his VA Form 21-4138 that he was admitted 
to the VA Medical Center (MC) in Leavenworth, Kansas, on 
August 5, 2005, for treatment of this disability.  
Additionally, throughout this appeal, the veteran has stated 
that he receives regular treatment for this disability 
through the Leavenworth VAMC.  At least once during this 
appeal, the veteran referenced a June 28, 2006, visit in 
which his psychiatric medications were increased.  See VA 
Form 21-4138 received July 25, 2006.  

Review of the record reflects that outpatient mental health 
treatment records have been obtained from Leavenworth VAMC 
for the period from May 2005 through January 2008.  However, 
other than the discharge summary of record, there is no 
indication that any treatment records have been requested 
pertaining to the veteran's inpatient hospital stay for the 
period from August 5 to 9, 2005.  Moreover, the June 28, 
2006, mental health visit identified by the veteran is not of 
record.  Finally, it appears that only the veteran's 
psychotherapy records were obtained for the period from 
January 2006 through January 2008, despite evidence that the 
veteran was also being seen by psychiatry for his service-
connected disability.  See VA Psychotherapy Note dated 
September 28, 2006.  

Under such circumstances, the Board finds that a remand is 
necessary to obtain any outstanding VA records related to 
treatment for the veteran's service-connected disability.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992) (records generated by 
VA facilities that may have an impact on the adjudication of 
a claim are considered in the constructive possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file).  Since it 
is unclear if the above-mentioned records are the only 
outstanding records, the agency of original jurisdiction 
(AOJ) should obtain all pertinent inpatient and outpatient 
treatment records for the period from August 1, 2005, through 
the present.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outpatient and inpatient VA 
treatment records from the Leavenworth 
VAMC for the period from August 1, 2005, 
through the present.  The AOJ should take 
care to ensure that records pertaining to 
the veteran's August 5, 2005, inpatient 
psychiatric treatment are obtained, as 
well as a June 28, 2006, mental health 
visit and any psychiatric treatment for 
the months of September and October 2006.  
A response, negative or positive, should 
be associated with the claims file.  
Requests must continue until the AOJ 
determines that the records sought do not 
exist or that further efforts to obtain 
those records would be futile.

2.  After completion of the above, and any 
other development deemed necessary, review 
the expanded record and determine if the 
veteran has submitted evidence sufficient 
to warrant entitlement to the benefit 
sought.  Unless the benefit sought on 
appeal is granted, the veteran and his 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


